 



Exhibit 10.39
FOURTH AMENDED AND RESTATED
INTERCREDITOR AND LOCKBOX
ADMINISTRATION AGREEMENT
dated as of June 30, 2005
     THIS FOURTH AMENDED AND RESTATED INTERCREDITOR AND LOCKBOX ADMINISTRATION
AGREEMENT, dated as of June 30, 2005 (such agreement as amended, modified,
waived, supplemented or restated from time to time, the “Agreement”), is by and
among:
     (1) BANK OF AMERICA, N.A., a national banking association (together with
its successors and assigns, “Bank of America”), as lockbox bank under this
Agreement (the “Lockbox Bank”);
     (2) Each of the FINANCING AGENTS party hereto, including each of the
parties that from time to time may become a Financing Agent party hereto by
execution and delivery of a joinder agreement in the form of Exhibit C hereto as
financing agent under any of the Financing Documents (as defined below) (each a
“Financing Agent” and collectively, the “Financing Agents”);
     (3) CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (the
“Originator”), in each of the following capacities: (i) as original servicer
under the Financing Documents (the “Original Servicer”) and (ii) as lockbox
servicer under this Agreement (solely in such capacity, the “Lockbox Servicer”);
and
     (4) CAPITALSOURCE FUNDING INC., a Delaware corporation (f/k/a CapitalSource
Funding LLC), as the owner of the lockbox accounts and lockbox (in such
capacity, the “Owner”).
R E C I T A L S
     WHEREAS, the Originator and certain of its affiliates have entered into
various commercial paper conduit, warehouse, securitization, repurchase, loan
sale and financing arrangements (each such transaction is referred to herein as
a “Financing” and, collectively, such transactions are referred to herein as
“Financings”) more particularly described on Schedule I hereto, pursuant to
which the Originator and/or such affiliates have sold, assigned, transferred
and/or granted a security interest in certain specific loans, receivables,
general intangibles, other assets and related security (collectively, together
with any proceeds thereof, being the “Obligations”) in favor of the respective
Financing Agents;
     WHEREAS, the Originator and certain of its affiliates may from time to time
enter into additional Financings pursuant to which the Originator and/or such
affiliates may sell, assign, transfer and/or grant a security interest in
certain specific Obligations in favor of one or more subsequent Financing Agents
(the specified Obligations which have been sold, assigned, transferred and/or
granted, in the case of Financings consummated on or prior to the date hereof

          Fourth A&R Lockbox Admin. and Intercreditor   1    

 



--------------------------------------------------------------------------------



 



and identified on Schedule I hereto as of the date hereof, and which may be
sold, assigned, transferred and/or granted as part of a Financing consummated
after the date hereof that involves a Financing Agent, are referred to herein
collectively as “Financing Assets” and the agreements, instruments or documents
executed in connection therewith, as any of the same may be amended,
supplemented, waived, modified or restated from time to time, are referred to
collectively herein as the “Financing Documents”); and
     WHEREAS, the parties hereto have entered into a Fifth Amended and Restated
Three Party Agreement Relating to Lockbox Services and Control, dated on or
about June 30, 2005, as the same may be amended, supplemented or restated from
time to time in accordance therewith and herewith (a copy of which is attached
as Exhibit A hereto) (as amended, modified, supplemented, restated or replaced
from time to time, the “Lockbox Agreement”) providing for the processing of
deposits by the Lockbox Bank to accounts in the name of the Owner (the “Lockbox
Accounts”) of payments made by the underlying obligors of certain Obligations
that are received from time to time at the lockbox designated therein (the
“Lockbox”) or otherwise deposited directly into the Lockbox Accounts by wire
transfer or otherwise and income or proceeds thereof (collectively,
“Remittances”), some of which Remittances may relate to various Financing Assets
and some of which may not relate to any of the Financing Assets but constitute
Remittances with respect to Obligations or portions of Obligations or other
loans, receivables, general intangibles, other property and related security
retained by the Originator (including such property in which other assignees of
the Originator may have an interest) (collectively, “Other Assets”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Regarding Liens and Interests.
     (a) Each Financing Agent shall not have or assert, and hereby disclaims,
any right, title or interest in or to any (i) Financing Assets in which a
security interest has not been granted to it pursuant to its applicable
Financing Documents, (ii) Other Assets and (iii) Remittances relating to either
of the foregoing except to the extent such Remittances are commingled with
Remittances of such Financing Agent’s Financing Assets which are pending
distribution, and each Financing Agent claims an undivided interest in the
contents of the Lockbox Accounts to the extent such Remittances deposited
therein represent its Financing Assets, in each case subject in all respects to
the terms of this Agreement; provided, however, that each such Financing Agent
does not hereby disclaim its rights under Section 1(d) and 2(c) below, or any
rights it may have as a beneficiary of the security interest in the Lockbox and
Lockbox Accounts, referred to in Section 3 below.
     (b) Each of the Originator, the Original Servicer, the Lockbox Servicer and
the Owner shall not have or assert, and hereby disclaims, any right, title or
interest in or to any Financing Assets (except to the extent permitted pursuant
to the related Financing Documents), including, without limitation, all
Remittances relating thereto, except to the extent such Remittances are
commingled with the Remittances representing Financing Assets which are pending
distribution, in which case the Originator claims an undivided interest in the
contents of

          Fourth A&R Lockbox Admin. and Intercreditor   2    

 



--------------------------------------------------------------------------------



 



the Lockbox Accounts solely to the extent such Remittances represent Other
Assets and subject in all respects to the terms of this Agreement.
     (c) Nothing herein shall be deemed to waive any rights of any Financing
Agent in the event of any transfer or other disposition of Financing Assets, as
the case may be, in violation of the agreements relating thereto or to preclude
the exercise by any Financing Agent of rights and remedies provided for under
the Financing Documents related to the Remittances related to such Financing
Agent, as applicable, including without limitation (and if and to the extent so
provided therein or thereby) notification to customers of the Originator
directing such customer’s Remittances be made to an account or lockbox other
than the Lockbox Accounts or Lockbox, it being understood that this Agreement
addresses only Remittances which are contained in or on deposit in the Lockbox
or Lockbox Accounts; provided that in no event shall any Financing Agent cause
any Remittances in which another Financing Agent has an interest or which
comprise part of the Other Assets to be remitted to an account other than the
Lockbox Accounts without the prior written consent of each other Financing Agent
that would be affected thereby and, in the case of Other Assets, the Originator,
as applicable.
     (d) In exercising any of its rights or remedies under the Financing
Documents, as applicable, with respect to any right, title and interest of the
Originator as lessee, licensee or otherwise, in and to any computer hardware and
software or related intellectual property, each of the Financing Agents agrees
that it shall not take any action that would materially impair the rights or
ability of any other party to use such property in connection with the
transactions contemplated under the Financing Documents, as applicable. The
parties acknowledge that such property may be necessary to or useful in the
servicing, administration and collection of all of the Financing Assets and
agree to cooperate in good faith such that the respective interests of each
Financing Agent therein and with respect thereto shall be protected and
preserved.
     Section 2. Separation of Collateral.
     (a) Each Financing Agent hereby agrees promptly to transfer and return to,
or in accordance with the directions of, any other applicable Financing Agent or
the Originator (as applicable), at such account or other place as the
appropriate other Financing Agent or the Originator (as applicable) may
instruct, any funds or other property that are received by such Financing Agent
and that are identifiable by such Financing Agent, using reasonable efforts, or
that are identified by the Originator, the Original Servicer (or a Successor
Servicer, if applicable), the Lockbox Servicer, the Owner or another Financing
Agent, in each case, as not constituting Financing Assets (or portions thereof)
in which such Financing Agent has been granted an interest pursuant to its
applicable Financing Documents but instead constituting (x) Financing Assets (or
portions thereof) other than those in which such Financing Agent has been
granted an interest under its Financing Documents or (y) Other Assets. For
purposes of maintaining the perfection of the other Financing Agent’s (as
applicable) interest therein, the other Financing Agents each hereby appoint
such Financing Agent as its agent in respect of such funds and other property;
provided, that such Financing Agent’s sole duty as such agent shall be to hold
such funds or other property for the benefit of the applicable Financing Agent
and to transfer such funds or other property to or at the direction of such
other Financing Agent (as applicable) as aforesaid. To the extent any Financing
Agent fails to promptly comply with its obligations to return funds or other
property as provided in this Section 2(a), subsequent

          Fourth A&R Lockbox Admin. and Intercreditor   3    

 



--------------------------------------------------------------------------------



 



distributions that would otherwise be made to such Financing Agent may be paid
(on behalf of such Financing Agent at the instruction of the Originator or such
Financing Agent) to such other Financing Agent or the Originator until such
Financing Agent’s obligation to return such funds or other property is satisfied
(whether by return of such funds or other property or through subsequent
distributions), and each Financing Agent hereby agrees to and authorizes the
application of such payments and the rights of the Originator or the applicable
Financing Agent, as applicable, to cause such application.
     (b) Each of the Originator, the Original Servicer, the Lockbox Servicer and
the Owner hereby agrees promptly to transfer and return to, or in accordance
with the directions of, the applicable Financing Agent, at such account or other
place as such Financing Agent may instruct, any funds or other property that are
received by the Originator, the Original Servicer, the Lockbox Servicer or the
Owner, and that are identifiable by the Originator, the Original Servicer, the
Lockbox Servicer or the Owner, using reasonable efforts, or that are identified
by any Financing Agent, in each case, as not constituting Other Assets but
instead constituting Financing Assets (or proceeds thereof). For purposes of
maintaining the perfection of the respective Financing Agent’s interest therein,
the applicable Financing Agents each hereby appoint the Originator, the Original
Servicer, the Lockbox Servicer or the Owner, as applicable, as their agent in
respect of any such funds and other property. The Originator, the Original
Servicer, the Lockbox Servicer or the Owner, as such agent, shall hold such
funds or other property for the benefit of the applicable Financing Agent and
transfer such funds or other property to or at the direction of such Financing
Agent as aforesaid. To the extent the Originator fails to promptly comply with
its obligations to return funds or other property as provided in this
Section 2(b), subsequent distributions that would otherwise be made to the
Originator shall be paid (on behalf of the Originator and the Originator hereby
directs such amounts to be paid as described herein) to any applicable Financing
Agent (or, pro rata among any applicable group of Financing Agents) until the
Originator’s obligation to return such funds or other property is satisfied
(whether by return of such funds or other property or through subsequent
distributions), and the Originator hereby agrees to and authorizes the
application of such payments and the rights of the applicable Financing Agent or
Financing Agents to cause such application.
     (c) Each Financing Agent hereby acknowledges that certain related records
and other files (including electronic files), documentation, software and
similar assets may comprise a portion of the Financing Assets inapplicable to
that Financing Agent and/or Other Assets. Each of the parties hereto agrees to
cooperate in good faith such that the respective interests of the applicable
Financing Agent (or further assignees thereof) in such assets shall be protected
and preserved and, without limiting the obligations of any party hereto, each
party hereto agrees to permit each other reasonable access to such assets (to
the extent they shall be in the possession or control of such party) as shall be
necessary or desirable to manage and realize on the Financing Assets or the
Other Assets, as the case may be. Except as otherwise provided in the
immediately preceding sentence, in the event that any of the Financing Assets or
the Other Assets become commingled, then each of the Financing Agents shall, in
good faith, cooperate with each other to identify and separate any such
commingled Financing Assets or the Other Assets, as applicable.
     (d) The out–of–pocket costs and expenses incurred by the parties hereto to
effect any identification, separation and/or sharing (including without
limitation reasonable fees and expenses of auditors and attorneys) required by
this Section 2 that is not completed by the

          Fourth A&R Lockbox Admin. and Intercreditor   4    

 



--------------------------------------------------------------------------------



 



Original Servicer or the Originator (at their own expense) shall be borne by the
Originator. No Financing Agent shall be required by this Section 2 to take any
action that it believes, in good faith, may prejudice its ability to realize the
value of, or to otherwise protect, its interests (and the interests of the
parties for which it acts) in the applicable Financing Assets or the Other
Assets, respectively; provided, that nothing in this sentence shall relieve the
Originator or any of its subsidiaries or affiliates of its obligations hereunder
or under the Financing Documents, as applicable, with respect to the Financing
Assets notwithstanding any effect thereof on the Other Assets or the rights or
interests of the Originator or any of its subsidiaries or affiliates therein or
thereto.
     Section 3. Lockbox Issues.
     (a) The Originator, the Owner, the Original Servicer, the Lockbox Servicer
and the Lockbox Bank confirm to each of the Financing Agents that the Lockbox
and the Lockbox Accounts have been established by the Owner with the Lockbox
Bank, and that the Lockbox Agreement is in full force and effect pursuant to its
terms.
     (b) The Lockbox Numbers and Lockbox Account Numbers are set forth below:

          Lockbox No.   Lockbox Account No.
CapitalSource Funding Inc. — HFG
P.O. BOX 409780
ATLANTA GA 30384-9780
  003930559738  
 
       
CapitalSource Funding Inc. — SFG
P.O. BOX 409739
ATLANTA GA 30384-9739
  003938703751    
 
       
CapitalSource Funding Inc. — CFG
P.O. BOX 409761
ATLANTA GA 30384-9761
  003939396662    
 
       
CapitalSource Funding Inc.
  003922575610    

The Originator and the Owner agree that the Lockbox and the Lockbox Accounts
shall be maintained at all times in the name of the Owner.
     (c) The Lockbox Bank’s authorized representatives will have sole access to
the Lockbox, and neither the Originator nor any of its affiliates (including,
without limitation, the

          Fourth A&R Lockbox Admin. and Intercreditor   5    

 



--------------------------------------------------------------------------------



 



Owner) shall have any authority to cancel or alter the name, address, location
and other terms of the Lockbox without the prior written consent of all the
parties hereto. Items will be endorsed, credited to the Lockbox Accounts and
presented for payment in accordance with the Standard Terms and Conditions as
attached as Exhibit A to and made a part of the Lockbox Agreement.
     (d) The Original Servicer is hereby designated as the initial Lockbox
Servicer. The Original Servicer confirms to each of the parties hereto that all
actions of the Original Servicer taken hereunder and under the Lockbox Agreement
with respect to Remittances received in the Lockbox or Lockbox Accounts shall be
in its capacity as servicer under the applicable Financing Documents or
hereunder and not in its individual capacity. The Original Servicer (or any
Successor Servicer (as defined below)), shall (within two (2) business days of
receipt of the associated remittance details) determine and identify the portion
of such Remittance received in the Lockbox or Lockbox Accounts that represents
the Financing Assets (“Financing Remittances”) and the portion that represents
Other Assets (“Other Remittances”). To the extent such Remittances constitute
Financing Remittances, the Original Servicer shall determine which Financing
each portion of such Financing Remittances relate to and cause the transfer of
such funds, to the extent it is permitted to do so pursuant to Section 3(e)(1)
below, to the appropriate collection account in accordance with (and within the
time frames specified by) the related Financing Documents. In addition, the
Original Servicer (or a Successor Servicer) shall determine whether any amounts
in the Lockbox Accounts do not constitute Remittances with respect to either
Financing Assets or Other Assets, but have nonetheless been paid or deposited
thereto by a customer in error (“Misdirected Payments”). The Original Servicer
(or a Successor Servicer) shall provide notice to the Lockbox Servicer (if a
separate entity) of the amounts of the payments to be made to each Financing
Agent and the Originator, as applicable, and of any Misdirected Payments (such
notice being an “Allocation Notice”), which amounts shall be determined in
accordance with this Section 3(d). For purposes of this Agreement, portions of
Financing Remittances that relate to each Financing and the Other Remittances
shall each constitute a “Type” of Remittance and the category of Obligations (or
portion thereof) to which such Remittance relates constituting a “Type” of
Obligation.
     Each of the parties hereto hereby agrees that:

  (1)   if the Original Servicer is terminated or has resigned its role as
servicer under any of the applicable Financing Documents, or     (2)   if the
funds in the Lockbox or Lockbox Accounts become subject to any seizure, freeze
application, or enforcement of any security interest adverse to the interests of
any Financing Agent

(each of the events in clause (1) and (2) being a “Lockbox Trigger Event”), then
in any such case this Agreement and the Lockbox Agreement shall continue to
remain in full force and effect and a successor servicer to the Original
Servicer hereunder shall be appointed by delivery of joint written notice from
both (a) the Financing Agents representing holders of at least 66.67% of the
Financing Assets that are part of financings that are term securitizations and
(b) the Financing Agents representing holders of at least 66.67% of the
Financing Assets that are part of financings that are not term securitizations,
each as determined from the most recent Financing Asset Report (as defined
below) delivered by the Originator (such Financing Agents being the

          Fourth A&R Lockbox Admin. and Intercreditor   6    

 



--------------------------------------------------------------------------------



 



“Requisite Financing Agents”), to the Originator (with a copy to the Lockbox
Bank) identifying such successor servicer, together with such successor
servicer’s written acceptance of such appointment, and such successor servicer
(being referred to herein as the “Successor Servicer”) shall thereupon succeed
to all rights, benefits, duties and obligations of the Original Servicer
hereunder, to the extent the same relate to the giving of disbursement
instructions above.
     Each of the parties hereto hereby agrees that if the Lockbox Bank’s
short-term debt rating is reduced below “F-1” by Fitch, Inc., then in any such
case this Agreement and the Lockbox Agreement shall continue to remain in full
force and effect and a successor lockbox bank to the initial Lockbox Box
hereunder shall be appointed by delivery of joint written notice from each
Financing Agent then party to this Agreement pursuant to and in accordance with
the provisions of Section 3(h) hereof.
     In the event a customer with respect to an Obligation of one Type is also a
customer with respect to any other Type of Obligation, and one or more
Remittances related to such customer are in the Lockbox Accounts at any one
time, the Original Servicer (or a Successor Servicer, if applicable) shall
determine which Remittances relate to which Type, and shall also determine how
such Remittances are to be allocated, in accordance with the allocation rules
described below (unless otherwise specified in writing by the customer in
respect of that customer’s Remittance, in which case the Remittance shall be
allocated in accordance with such customer specification to the extent that none
of the parties hereto object to such specification):
     (i) First, to all past due payments, if any, with respect to each
Obligation of such customer, without regard to Type (but subject to the proviso
below);
     (ii) Second, to the minimum payment due in the current payment period with
respect to each Obligation of such customer, without regard to Type (but subject
to the proviso below); and
     (iii) Third, to the remaining outstanding balance of each Obligation of
such customer, without regard to Type (but subject to the proviso below);
provided, that if in allocating Remittances in accordance with the above,
     (x) the Remittances to be allocated are in respect of more than one Type,
and
     (y) the Remittances to be allocated are insufficient to satisfy for all
Types of Obligation, the delinquencies, minimum current payments due or
remaining outstanding balances, as applicable,
then the Remittances shall be allocated to the delinquencies, minimum current
payments due or remaining outstanding balances, as applicable, for each Type of
Obligation pro rata based on the proportion that the delinquency, minimum
current payment due or remaining outstanding balance, as applicable, for each
such Type bears to the delinquencies, minimum current payments due or remaining
outstanding balances, as applicable, for all Types.

          Fourth A&R Lockbox Admin. and Intercreditor   7    

 



--------------------------------------------------------------------------------



 



The allocation contemplated by this Section 3(d) shall be made by the Requisite
Financing Agents (or an entity chosen by them) as opposed to the Original
Servicer (or a Successor Servicer) under the circumstances contemplated by
Section 3(e)(2) below.
     (e) Disbursements

  (1)   The Financing Agents agree that (i) at any time prior to a Lockbox
Trigger Event none of them will deliver or cause the delivery of a Notice (as
defined in Section 2(a) of the Lockbox Agreement, a “Notice”) to the Lockbox
Bank and (ii) at any time prior to delivery of a Notice to the Lockbox Bank
(x) the Lockbox Servicer shall have authority to deliver the written
disbursement instructions (the “Disbursement Instructions”) to the Lockbox Bank
and (y) the Original Servicer (or a Successor Servicer) shall have the authority
to make the allocation determinations described in Section 3(d) above or deliver
an Allocation Notice to the Lockbox Servicer. Until a Notice is received by the
Lockbox Bank, the Lockbox Servicer will deliver Disbursement Instructions to the
Lockbox Bank in a timely manner and in compliance with its obligations to direct
Remittances with respect to each Financing to the applicable collection account
and the Lockbox Bank shall make distributions pursuant to such Disbursement
Instructions.     (2)   On and after the occurrence of a Lockbox Trigger Event,
the Requisite Financing Agents (or another entity designated by them) shall be
entitled to deliver a Notice to the Lockbox Bank and/or to make the allocation
determinations (including the preparation of the Allocation Notice, if any)
described in Section 3(d) above by providing notice of exercise of such right to
the Original Servicer (or any Successor Servicer). Upon delivery of a Notice to
the Lockbox Bank and at all times thereafter, the Lockbox Bank shall no longer
honor such instructions or any Allocation Notice or Disbursement Instructions
received from the Lockbox Servicer, the Owner or the Originator, but shall
instead make distributions pursuant to the account listed in the Notice from the
Requisite Financing Agents (or an entity designated by them). Each of the
Financing Agents agree that the funds so transferred to such account will be
allocated in accordance with the provisions of this Agreement.     (3)   The
Lockbox Bank shall disburse funds from the Lockbox Account only upon and in
conformity with Section 3(e)(1) or 3(e)(2) above and shall be fully protected to
the extent it follows any such instructions. The Lockbox Bank shall have no
obligation or responsibility to make inquiry or in any way attest to, determine
or verify the accuracy of any such written instructions or allocations, nor
shall the Lockbox Bank have any duty or obligation in this regard other than to
comply with such instructions of the Lockbox Servicer or, after receipt of a
Notice, the Requisite Financing Agents (or an entity designated by them) by
effecting funds transfers in accordance with such instructions.     (4)  
[Intentionally omitted]

          Fourth A&R Lockbox Admin. and Intercreditor   8    

 



--------------------------------------------------------------------------------



 



  (5)   The Original Servicer (or any Successor Servicer) agrees to provide the
Allocation Notice to the Lockbox Servicer for so long as the Financing Agents
have not provided a Notice pursuant to Section 3(e)(2) above and to otherwise
cooperate in good faith to provide access to the information necessary to make
the allocations required by the Disbursement Instructions (including, without
limitation preparing such Disbursement Instructions, or instructions related to
disbursements from the account designated in the Notice on behalf of the
Financing Agents if so requested) to the Lockbox Servicer or the Financing
Agents (or a representative appointed by the Requisite Financing Agents) within
the time frames specified by Section 3(d) above.     (6)   Each Disbursement
Instruction shall be calculated in accordance with the Allocation Notice (if
any) and (whether presented by the Original Servicer (or a Successor Servicer)
or the Requisite Financing Agents (or an entity designated by them)) the other
provisions of Section 3(d) above and shall identify Remittances held in the
Lockbox Accounts as Financing Remittances or Other Remittances and direct that
transfers be made by the Lockbox Bank from the Lockbox Accounts to (i) the
collection account specified in the written instructions received by the Lockbox
Servicer from the applicable Financing Agent with respect to the Financing
Remittances applicable to such Financing Agent or (ii) the account specified in
the written instructions received by the Lockbox Servicer from the Originator
with respect to the Other Remittances, as applicable.     (7)   Each of the
parties hereto agrees that it will not (by actions taken hereunder, pursuant to
the Financing Documents or otherwise) cause the payment or application of
Remittances in contravention of the order or the allocation set forth in this
Agreement including as set forth in valid Disbursement Instructions; provided,
that the foregoing shall not prevent any entity that is a Financing Agent from
providing financing, liquidity or other services to the Originator in connection
with transactions which are not Financings and for which such entity does not
serve as a Financing Agent hereunder (for the avoidance of doubt, any such
financings, liquidity or other transactions would involve remittances related to
Other Assets and such entity, until such time as it became a Financing Agent
hereunder with respect to that transaction, would have no direct rights under
this Agreement with respect to such transaction).

     (f) The Lockbox Servicer may resign or cease to perform its respective
duties and obligations as Lockbox Servicer upon written notice thirty (30) days
in advance to the Financing Agents of such intention to resign or cease
performing its obligations. The Lockbox Bank may resign or cease to perform any
duties or obligations under this Agreement pursuant to Section 4 of the Lockbox
Agreement. Originator agrees to pay on demand to the Lockbox Bank all usual and
customary service charges, transfer fees and account maintenance fees in
connection with its services hereunder and pursuant to the Lockbox Agreement and
agrees to pay to Lockbox Bank, upon receipt of Lockbox Bank’s invoice, all
costs, expenses and attorneys’ fees (including allocated costs for in–house
legal services) incurred by the Lockbox Bank in connection with the enforcement
of this Agreement and any instrument or agreement required hereunder, including
but not limited to any such costs, expenses and fees arising out of the
resolution of any conflict,

          Fourth A&R Lockbox Admin. and Intercreditor   9    

 



--------------------------------------------------------------------------------



 



dispute, motion regarding entitlement to rights or rights of action, or other
action to enforce the Lockbox Bank’s rights in a case arising under Title 11,
United States Code. The Originator agrees to pay the Lockbox Bank, upon receipt
of Lockbox Bank’s invoice, all costs, expenses and attorneys’ fees (including
allocated costs for in–house legal services) incurred by the Lockbox Bank in the
preparation and administration of this Agreement (including any amendments
hereto or instruments or agreements required hereunder).
     The Lockbox Bank agrees that pursuant to the Lockbox Agreement it shall not
exercise any right of set–off against Financing Remittances in the Lockbox
Accounts; provided, that the Lockbox Bank may exercise rights of set–off to
reimburse itself for any checks against which payment is made from the Lockbox
Accounts which are subsequently returned unpaid or returned for any reason. Any
amounts paid to the Lockbox Bank with respect to returned checks pursuant to
this paragraph shall be allocated among the Financing Agents and/or the
Originator, as applicable, in relation to the funds received in relation to such
returned check. Any subsequent distribution shall be subject to reduction by
such amounts pursuant to Section 2(a) and Section 2(b), as applicable by such
allocation. Any amounts offset by the Lockbox Bank in respect to fees and
expenses pursuant to this paragraph shall be reimbursed by the Originator to the
applicable Financing Agent within two (2) business days of notice of such
offset.
     (g) Each of the Financing Agents hereby appoints the Lockbox Servicer as
their agent and custodian, solely for purposes of continuing the perfection and
priority of its respective interests, with respect to the applicable Financing
Remittances; provided, however, the Lockbox Servicer shall have no fiduciary or
other duties or obligations, either express or implied, to any Financing Agent
in such capacity. Such rights shall be in addition to (and not in lieu of) the
Financing Agent’s right to direct disposition of the funds in the Lockbox
Accounts pursuant to the Lockbox Agreement and this Agreement.
     (h) Each of the Lockbox Bank and Lockbox Servicer may be removed upon at
least thirty (30) days’ joint written notice (the “Successor Notice Period”)
from each of the Financing Agents to the Lockbox Bank and/or the Lockbox
Servicer, as applicable; provided, that, no such removal shall be effective
until a successor lockbox bank to the Lockbox Bank and/or a successor lockbox
servicer to the Lockbox Servicer, as applicable, shall be appointed by delivery
of joint written notice from each of the Financing Agents to the Lockbox Bank
and/or the Lockbox Servicer identifying such successor, together with such
successor lockbox bank’s and/or lockbox servicer’s written acceptance of such
appointment, and such successor lockbox bank (being referred to herein as the
“Successor Lockbox Bank”) and such successor lockbox servicer (being referred to
herein as the “Successor Lockbox Servicer”) shall thereupon succeed to all
rights, benefits, duties and obligations of the Lockbox Bank and the Lockbox
Servicer, as applicable, hereunder and under the Lockbox Agreement and this
Agreement; provided, further, that, in the event no Successor Lockbox Bank or
Successor Lockbox Servicer (as applicable) has been appointed prior to the
expiration of the Successor Notice Period, each of the Financing Agents shall
give to the Lockbox Bank or the Lockbox Servicer (as applicable) at least thirty
(30) days’ joint written notice prior to the appointment and acceptance of its
successor becoming effective. Upon receipt of such written notice and acceptance
by the Successor Lockbox Servicer, the Successor Lockbox Servicer shall
thereafter make disbursements of Financing Remittances, as applicable, from the
Lockbox Accounts pursuant to Section 3(d) and (e) above; provided after removal
and prior to receipt of notice of such acceptance of appointment, the

          Fourth A&R Lockbox Admin. and Intercreditor   10    

 



--------------------------------------------------------------------------------



 



Lockbox Servicer shall give Disbursement Instructions to disburse Financing
Remittances solely in accordance with the joint written instructions of each of
the Financing Agents. Each of the Financing Agents agrees to use its good faith
best efforts to agree upon a mutually acceptable Successor Lockbox Bank and
Successor Lockbox Servicer, as applicable, in the event of the removal of the
Lockbox Bank and/or the Lockbox Servicer.
     Section 4. Security Interest in Lockbox and Lockbox Accounts.
     The parties hereto acknowledge that the Originator and one or more
affiliates, as applicable, have granted a security interest in all their right,
title and interest in the Lockbox and Lockbox Accounts, and the proceeds
thereof, in favor of the each Financing Agent (as applicable), but only to the
extent of each of their respective interests under the applicable Financing
Documents.
     Section 5. Notice Matters.
     All notices and other communications hereunder or in connection herewith
shall be in writing (including facsimile communication) and shall be personally
delivered or sent by certified mail, postage prepaid, by facsimile or by
overnight delivery service, to the intended party at the address or facsimile
number of such party set forth on Exhibit B hereto or at such other address or
facsimile number as shall be designated by such party in a written notice to the
other parties hereto given in accordance with this paragraph. All notices and
communications hereunder or in connection herewith shall be effective only upon
receipt. Facsimile transmissions shall be deemed received upon receipt of verbal
confirmation of the receipt of such facsimile.
     Section 6. Authorization; Binding Effect; Survival.
     The Lockbox Bank and the Lockbox Servicer confirm that they are authorized
to execute, deliver and perform this Agreement. The Originator, the Original
Servicer and the Owner confirm that they are able to execute, deliver and
perform this Agreement. Each Financing Agent confirms that it is authorized to
execute, deliver and perform this Agreement. This Agreement shall be binding on
and inure to the benefit of each Financing Agent and its respective successors
and assigns. Except as provided in the preceding sentence, the provisions of
this Agreement may not be relied upon by any third party for any purpose.
     Section 7. Integration.
     This Agreement contains a final and complete integration of all prior
expressions by the parties hereto with respect to the intercreditor matters set
forth herein and shall together constitute the entire agreement between the
parties hereto with respect to such matters, superseding all prior oral or
written understandings.
     Section 8. Limitation of Liability; Force Majeure.
     (i) The Lockbox Bank may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to

          Fourth A&R Lockbox Admin. and Intercreditor   11    

 



--------------------------------------------------------------------------------



 



it and that in good faith it reasonably believes to be genuine and that has been
signed by the proper party or parties.
     (ii) The Lockbox Bank may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.
     (iii) Except to the extent expressly provided herein or in the Lockbox
Agreement, the Lockbox Bank shall not be liable to the parties hereto for any
expense, claim, loss, damage or cost arising out of or relating to its
performance under this Agreement or the Lockbox Agreement, error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.
     (iv) The Lockbox Bank shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it. Nothing
contained in this Agreement shall create any agency, fiduciary, joint venture or
partnership relationship between the Lockbox Bank and any other party hereto.
     (v) The Lockbox Bank shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Lockbox Bank.
     (vi) The Lockbox Bank shall not be required to expend or risk its own funds
in the performance of its duties hereunder.
     (vii) The Lockbox Bank shall not be liable for any loss or claim resulting
from any cause outside of the Lockbox Bank’s reasonable control.
     (viii) In no event shall the Lockbox Bank be liable for incidental,
special, indirect or consequential damages, including but not limited to lost
profits.
     (ix) A delay in or failure of performance by the Lockbox Bank under this
Agreement will be excused and shall not constitute a default hereunder or
otherwise give rise to any liability of the Lockbox Bank if such delay or
failure could not be prevented by the exercise of reasonable diligence by the
Lockbox Bank and such delay or failure was caused by circumstances beyond the
Lockbox Bank’s reasonable control, including but not limited to (i) legal
constraint, emergency conditions, action or inaction of governmental, civil or
military authority, fire, strike, lockout or other labor dispute, war, riot,
theft, flood, earthquake or other natural disaster, breakdown of public or
private or common carrier communications or transmission facilities, equipment
failure, or act, negligence or default of all other parties hereto or (ii) such
failure or delay resulted from the Lockbox Bank’s reasonable belief that the
action would have violated any guideline, rule or regulation of any governmental
authority.

          Fourth A&R Lockbox Admin. and Intercreditor   12    

 



--------------------------------------------------------------------------------



 



     Section 9. Amendments.
     No amendment or supplement to or modification of this Agreement and no
waiver of or consent to departure from any of the provisions of this Agreement
shall be effective unless such amendment, supplement, modification, waiver or
consent is in writing and signed, in the case of an amendment, supplement or
modification, by each of the Financing Agents, the Lockbox Bank, the Owner, the
Originator, the Original Servicer and the Lockbox Servicer; provided, that after
delivery of a Notice to the Bank, then neither the Owner, the Originator, the
Original Servicer (only if it is still acting in such capacity and there has not
been appointed a Successor Servicer) or the Lockbox Servicer shall need to be a
party to any amendment, supplement or modification that does not increase the
liabilities or obligations of such party hereunder or, in the case of any waiver
or consent, by the party against which enforcement of such waiver or consent is
sought, and any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Prior to the execution of
any such amendment, waiver or consent, the Originator and/or any applicable
Financing Agent shall furnish written notification of the substance of such
amendment, supplement, modification or consent, together with a copy thereof, to
each rating agency to the extent required pursuant to the respective Financing
Documents.
     Section 10. Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), EXCEPT THAT MATTERS RELATING TO THE PERFECTION OR EFFECT OF
PERFECTION OR NONPERFECTION OF A SECURITY INTEREST IN THE LOCKBOX AND LOCKBOX
ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF WHERE THE ACCOUNT IS
MAINTAINED.
     Section 11. Waiver of Jury Trial.
     EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH PARTY FURTHER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT EACH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVER AND CERTIFICATIONS CONTAINED
IN THIS SECTION 11.

          Fourth A&R Lockbox Admin. and Intercreditor   13    

 



--------------------------------------------------------------------------------



 



     Section 12. Headings.
     Captions and section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning or interpretation of any
provision hereof.
     Section 13. Counterparts.
     This Agreement may be executed in any number of counterparts (including by
facsimile or other electronic means) and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
     Section 14. Termination.
     In the event that all obligations secured by Financing Assets with respect
to a Financing Agent shall have been paid in full and the applicable Financing
Documents and liens created thereunder shall have been terminated or released,
then the applicable Financing Agent shall promptly notify the other parties
hereto and the Lockbox Servicer, and such Financing Agent shall no longer have
any rights or obligations hereunder. The foregoing shall not release the
Originator of any obligations it may have to the Lockbox Servicer.
     Section 15. Description of Financings; Effectiveness of Provisions Relating
to Subsequent Financings and Joinder.
     Schedule I attached hereto shall set forth a description of the principal
Financing Documents related to each Financing, the name of the applicable
Financing Agent and an abbreviated name of the related transaction, which shall
be used by such Financing Agent to identify the capacity in which they have
executed any documents or taken any action hereunder. Notwithstanding anything
to the contrary contained herein, the provisions of this Agreement relating to
subsequent Financings, the subsequent Financing Assets, and the subsequent
Financing Agents shall not become operative until the applicable subsequent
Financing Agent shall have executed and delivered to each of the parties hereto
an executed counterpart of the joinder agreement attached hereto as Exhibit C
agreeing to be bound by all the applicable terms and conditions hereof and of
the Lockbox Agreement. In connection with each subsequent Financing, the
Originator will update Schedule I hereto and provide copies to each of the
parties hereto.
     Section 16. Indemnification.
     The Originator hereby agrees to indemnify and hold harmless the Lockbox
Bank, the Lockbox Servicer, and each Financing Agent and each director, officer,
employee, agent and affiliate thereof (collectively, the “Indemnified Parties”)
from and against any and all losses, liabilities (including liabilities for
penalties), claims, demands, actions, suits, judgments, out–of–pocket costs and
expenses (including legal fees and expenses) (collectively, the “Indemnified
Amounts”) arising out of or resulting from the execution, performance and
enforcement of this Agreement, except for Indemnified Amounts arising out of or
resulting from the gross negligence, willful misconduct or bad faith of the
applicable Indemnified Party. The obligations

          Fourth A&R Lockbox Admin. and Intercreditor   14    

 



--------------------------------------------------------------------------------



 



of the Originator under this Section 16 shall survive the termination of this
Agreement and/or the earlier termination or resignation of an Indemnified Party.
     Section 17. Lockbox Agreement.
     All services of the Lockbox Bank and the Lockbox Servicer in the
performance of Remittance processing, deposit and other administrative duties
hereunder shall be governed by the Lockbox Agreement.
     Section 18. Other Transactions.
     Nothing herein shall limit, restrict or impair Bank of America in any other
transaction or relationship with the Originator or any affiliate of the
Originator in such capacity and this Agreement applies to Bank of America solely
in its capacity as Lockbox Bank.
     Section 19. No Proceedings.
     Each of the parties hereto hereby agrees not to institute or join any other
person or entity in instituting, any suit pursuant to Title 11, United States
Code, or any similar suit or proceeding under then applicable state or federal
law providing for the relief of debtors or the protection of creditors, against
the Owner prior to the date which is one year and one day (or, if longer, the
applicable preference period then in effect) after payment of all obligations of
the Owner to each applicable Financing Agent (and the parties for which it is
acting as agent) are paid in full. This section shall survive any termination of
this Agreement.
     Section 20. Financing Asset Reports.
     The Originator and the Original Servicer agree to deliver to each of the
Financing Agents, no less frequently than quarterly, a report (the “Financing
Asset Report”) that specifies the aggregate amount of all of the Financing
Assets and the portion of such aggregate amount held by each Financing Agent and
such other detail as the Originator and the Original Servicer or any Financing
Agent shall deem appropriate to enable the Financing Agents to calculate the
Requisite Financing Agents.
[Remainder of page intentionally left blank]

          Fourth A&R Lockbox Admin. and Intercreditor   15    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            WELLS FARGO BANK, NATIONAL ASSOCIATION, Successor by
Merger to Wells Fargo Bank Minnesota, National
Association, as the CS Funding II Facility Agent, the
2002-2 Securitization Agent, the 2003-1
Securitization Agent, the 2003-2 Securitization
Agent, the 2004-1 Securitization Agent, the 2004-2
Securitization Agent and the 2005-1 Securitization
Agent
        By:   /s/ Cory Branden       Name:   Cory Branden      Title:   Vice
President     

            BANK OF AMERICA, N.A., not in its individual capacity but solely as
the Lockbox Bank         By:   /s/ Peter N. Knickerbacker       Name:   Peter N.
Knickerbacker      Title:   Senior Vice President     

            HARRIS NESBITT CORP., as the CS Funding Agent
        By:   /s/ Kevin P. Gibbons       Name:   Kevin P. Gibbons      Title:  
Managing Director     

            WACHOVIA CAPITAL MARKETS, LLC, as the CS Funding III Warehouse Agent
        By:   /s/ Paul A. Burkhart       Name:   Paul A. Burkhart      Title:  
Vice President     

            BANK OF MONTREAL, CHICAGO BRANCH as the Mariner Facility Agent      
  By:   /s/ Stephen Maenhout       Name:   Stephen Maenhout      Title:   Vice
President     

          Fourth A&R Lockbox Admin. and Intercreditor        

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as CS Funding V Agent
      By:   /s/ Christine Herrick       Name:   Christine Herrick      Title:  
Vice President     

            CAPITALSOURCE FINANCE LLC, as the Originator, as the Original
Servicer and the Lockbox Servicer         By:   /s/ Giles R. Coates      
Name:   Giles R. Coates      Title:   Director – Treasury and Risk Management   
 

            CAPITALSOURCE FUNDING INC., as the Owner
      By:   /s/ Steven A. Museles       Name:   Steven A. Museles      Title:  
Senior Vice President     

          Fourth A&R Lockbox Admin. and Intercreditor        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LOCKBOX AGREEMENT
SEE ATTACHED

          Fourth A&R Lockbox and Intercreditor Agreement   Exhibit A-1    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE ADDRESSES
If to the CS Funding II Facility Agent, the 2002-2 Securitization Agent, the
2003-1 Securitization Agent, the 2003-2 Securitization Agent, the 2004-1
Securitization Agent, the 2004-2 Securitization Agent or the 2005-1
Securitization Agent:

      Wells Fargo Bank, National Association Sixth and Marquette Avenue MAC
N9311–161 Minneapolis, Minnesota 55479
Attention:
  Corporate Trust Services
Asset–Backed Administration
Facsimile No.:
  (612) 667–3539
Confirmation No.:
  (612) 667–8058
 
    with a copy to:
 
    Wachovia Capital Markets, LLC One Wachovia Center, Mail Code: NC 0600
Charlotte, North Carolina 28288
Attention:
  Mary Katherine Dubose
Facsimile No.:
  (704) 374–6495
Confirmation No.:
  (704) 383–0906
 
    And a copy to:
 
    Citigroup Global Markets Realty Corp. 390 Greenwich Street, 6th Floor New
York, NY 10013 Attn: Asset-Backed Finance

If to the CS Funding III Facility Agent:

      Wachovia Capital Markets, LLC One Wachovia Center, Mail Code: NC 0600
Charlotte, North Carolina 28288
Attention:
  Raj Shah
Facsimile No.:
  (704) 715–0067
Confirmation No.:
  (704) 374–6230

If to the CS Funding Agent:

          Fourth A&R Lockbox and Intercreditor Agreement   Exhibit B-1    

 



--------------------------------------------------------------------------------



 



Harris Nesbitt Corp. 115 South LaSalle Street 13th Floor West Chicago, Illinois
60603
Attention:
  Kevin Gibbons
Facsimile No.:
  (312) 293-4908
Confirmation No.:
  (312) 461-5542

If to the Mariner Facility Agent:
Harris Nesbitt Financing, Inc.
115 South LaSalle Street, 12th Floor West
Chicago, Illinois 60603
Attention: Amy Dumser
Telephone: (312) 750-4371
Facsimile: (312) 750-6057
With a copy to
Attention: Maria Torres
115 South LaSalle, 17th Floor West
Chicago, Illinois 60603
Email: maria.torres@bmo.com
Telephone: (312) 750-4347
Facsimile: (312) 750-4345
If to the CS Funding V Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002-8069
Attention of Loan and Agency Services
Telecopy No. (713) 750-2223
Telephone No. (713) 750-3570
With a copy to:
JPMorgan Chase Bank, N.A.,
270 Park Avenue, 4th Floor,
New York, New York 10017-2014,
Attention of Collateral Management Services Group
Telecopy No. (212) 270-4628
Telephone No. (212) 270-7449
And a copy to:

          Fourth A&R Lockbox and Intercreditor Agreement   Exhibit B-2    

 



--------------------------------------------------------------------------------



 



      JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017,
Attention of Financial Institutions Corporate Banking Telecopy No.
(212) 270-1511 Telephone No. (212) 270-9747

If to a subsequent Financing Agent:

      To the Notice Address Specified in the Applicable Joinder Agreement

If to the Lockbox Bank:

      Bank of America, N.A. Mail Code: MD4–301–10–38 225 N. Calvert Street
Baltimore, Maryland 21202
Attention:
  Deposit Support East Manager
Facsimile No.:
  (410) 347-0316
Confirmation No.:
  (410) 605–8616

If to the Owner:

      CapitalSource Funding Inc. 4445 Willard Avenue, 12th Floor Chevy Chase,
Maryland 20815
Attention:
  Treasurer
Facsimile No.:
  (301) 841–2700
Confirmation No.:
  (301) 841–2307

If to the Originator or any of its affiliates, the Lockbox Servicer or the
Original Servicer:

      CapitalSource Finance LLC 4445 Willard Avenue, 12th Floor Chevy Chase,
Maryland 20815
Attention:
  Treasurer
Facsimile No.:
  (301) 841–2700
Confirmation No.:
  (301) 841–2307

          Fourth A&R Lockbox and Intercreditor Agreement   Exhibit B-3    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
JOINDER IN FOURTH AMENDED AND RESTATED INTERCREDITOR
AND LOCKBOX ADMINISTRATION AGREEMENT
     As required by Section 15 of the Fourth Amended and Restated Intercreditor
and Lockbox Administration Agreement, dated as of June 30, 2005 (such agreement
as amended, modified, supplemented or restated from time to time, the
“Agreement”), [Name of Financing Agent], a [type of entity/jurisdiction of
formation], hereby agrees to be bound by all the terms and provisions of the
Agreement as a Financing Agent thereunder and shall, for all purposes, be a
“Financing Agent” thereunder.
     IN WITNESS WHEREOF, the undersigned has executed this joinder in the
Agreement as of this [___] day of [___].

            [FINANCING AGENT]
      By:         Name:         Title:        

[Executed counterpart to go to each of the parties to the Agreement – Agreement
Section 15]

          Fourth A&R Lockbox and Intercreditor Agreement   Exhibit C    

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
NOTICE ADDRESS FOR FINANCING AGENT
If to the [Name of Financing Agent]:

      [Name]
[                                                                                                                        ]
[                                                                                                                        ]
Attention:
  [                                                            ]
Facsimile No.:
  [                                                            ]
Confirmation No.:
  [                                                            ]

          Fourth A&R Lockbox and Intercreditor Agreement   Exhibit C-1    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

          Description of Principal       Abbreviated Name of Financing Documents
  Financing Agent   Transaction
Fourth Amended and Restated Loan Certificate and Servicing Agreement dated
May 28, 2004
  Harris Nesbitt Corp.   CS Funding Facility
 
       
Amended and Restated Sale and Servicing Agreement dated October 7, 2004
Indenture dated September 17, 2003
  Wells Fargo Bank Minnesota, National Association, successor by merger to Wells
Fargo Bank Minnesota, National Association   CS Funding II Facility
 
       
Sale and Servicing Agreement dated April 20, 2004
  Wachovia Capital Markets, LLC   CS Funding III Facility
 
       
Amended and Restated Loan Agreement dated February 10, 2005
  Bank of Montreal, Chicago Branch   Mariner Facility
 
       
Sale and Servicing Agreement and Credit Agreement, each dated June 30, 2005
  JPMorgan Chase Bank, N.A.   CS Funding V Facility
 
       
Commercial Loan Sale Agreement Sale and Servicing Agreement Indenture each dated
October 30, 2002
  Wells Fargo Bank, National Association, successor by merger to Wells Fargo
Bank Minnesota, National Association   2002-2 Securitization
 
       
Commercial Loan Sale Agreement Sale and Servicing Agreement Indenture each dated
April 17, 2003
  Wells Fargo Bank, National Association, successor by merger to Wells Fargo
Bank Minnesota, National Association   2003-1 Securitization
 
       
Commercial Loan Sale Agreement Sale and Servicing Agreement Indenture each dated
November 25, 2003
  Wells Fargo Bank, National Association, successor by merger to Wells Fargo
Bank Minnesota, National Association   2003-2 Securitization

          Fourth A&R Lockbox and Intercreditor Agreement   Schedule I-1    

 



--------------------------------------------------------------------------------



 



          Description of Principal       Abbreviated Name of Financing Documents
  Financing Agent   Transaction
Commercial Loan Sale Agreement Sale and Servicing Agreement Indenture, each
dated June 22, 2004
  Wells Fargo Bank, National Association   2004-1 Securitization
 
       
Commercial Loan Sale Agreement Sale and Servicing Agreement Indenture, each
dated October 28, 2004
  Wells Fargo Bank, National Association   2004-2 Securitization
 
       
Commercial Loan Sale Agreement Sale and Servicing Agreement Indenture, each
dated April 14, 2005
  Wells Fargo Bank, National Association   2005-1 Securitization

          Fourth A&R Lockbox and Intercreditor Agreement   Schedule I-2    

 